Judgment dismissing the complaint on the merits in an action for criminal conversation reversed on the law and a new trial granted, with costs to appellant to abide the event. Even if plaintiff ceased to have affection for his wife prior to her illegal relations with defendant, that would not bar an action for criminal conversation. (Oppenheim v. Kridel, 236 N. Y. 156; Berney v. Adriance, 157 App. Div. 628; Purdy v. Robinson, 133 id. 155.) Hagarty, Carswell, Davis, Johnston and Taylor, JJ., concur.